Title: To George Washington from Brigadier General Edward Hand, 25 August 1778
From: Hand, Edward
To: Washington, George


          
            Sir
            Lancaster [Pa.] 25th Augt 1778.
          
          I have the Honour to inform your Excellency that I last Evening arrived here from Fort
            Pitt & in a very few days intend to wait on the board of war to give that
            Honorable Body a State of Affairs on the Western frontiers & settle the Accounts
            of that Departmt during my Command there, in the mean Time shall be happy to receive
            your Excellency’s orders & am Sir with the greatest respect Yr Excellencys most
            obedt & most Humble servant
          
            Edwd Hand
          
        